NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                      MAR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 SALMA AGHA-KHAN, M.D., AKA                      No. 15-55976
 Salma H. Agha, an individual,
                                                 D.C. No. 2:14-cv-03490-FMO-CW
                  Plaintiff-Appellant,

   v.                                            MEMORANDUM*

 BRUCE BREITMAN, an individual; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Salma Agha-Khan, a.k.a. Salma H. Agha, appeals pro se from the district

court’s judgment dismissing her action alleging federal and state law claims arising

out of her Chapter 7 bankruptcy. We have jurisdiction under 28 U.S.C. § 1291.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for an abuse of discretion a dismissal for failure to comply with Rule 8.

McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996). We affirm.

      The district court did not abuse its discretion in dismissing Agha-Khan’s

action for failure to comply with Rule 8(a)(2) of the Federal Rules of Civil

Procedure because the allegations in the second amended complaint are vague,

confusing and failed to tie individual defendants to specific claims. See Fed. R.

Civ. P. 8(a)(2) (requiring that a pleading contain “a short and plain statement of the

claim showing that the pleader is entitled to relief”); McHenry, 84 F.3d at 1179-80

(affirming dismissal of plaintiff’s complaint because it failed to set forth simple,

concise and direct averments).

      The district court did not abuse its discretion in dismissing Agha-Khan’s

second amended complaint without leave to amend because Agha-Khan was

provided with two opportunities to amend and further amendment would be futile.

See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir.

2011) (setting forth standard of review and explaining that dismissal without leave

to amend is proper when amendment would be futile); see also Chodos v. West

Publ’g Co., 292 F.3d 992, 1003 (9th Cir. 2002) (“[W]hen a district court has

already granted a plaintiff leave to amend, its discretion in deciding subsequent

motions to amend is particularly broad.” (citation and internal quotation marks

omitted)).


                                           2                                    15-55976
      We reject as unsupported by the record Agha-Khan’s contentions regarding

default.

      We reject as without merit Agha-Khan’s various contentions about judicial

bias and allegedly fraudulent docket entries in this case and in her bankruptcy

proceedings.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009).

      Agha-Khan’s motion for leave to file a substitute reply brief (Docket Entry

No. 53) is granted. The Clerk shall file the reply brief submitted at Docket Entry

No. 52, and strike the reply briefs filed at Docket Entry Nos. 31 and 47. All other

pending motions and requests are denied.

      AFFIRMED.




                                          3                                       15-55976